   Case 1:19-cv-00232-NG-PK Document 62 Filed 01/13/20 Page 1 of 1 PageID #: 1117



                                                                                                      WWW.RIVKINRADLER.COM

                                                                                                      926 RXR Plaza
                                                                                                      Uniondale, NY 11556-0926
                                                                                                      T 516.357.3000 F 516.357.3333


JOSHUA D. SMITH
PARTNER
(516) 357-3246
joshua.smith@ rivki n.com



                                                            January 13, 2020


VIA ECF
Hon. Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:       Government Employees Insurance Company, et al. v. M S B Rx Corp., et al.
                     Docket No.: 19-cv-232(NG)(PK)

Dear Magistrate Judge Kuo:

We represent Plaintiffs (collectively “GEICO” or the “Plaintiffs”) in the above-referenced matter. We write
to respectfully request an extension of time to complete fact discovery and expert discovery. Pursuant to the
Court-ordered Discovery Plan (Docket No. 31), fact discovery is set to conclude on January 15, 2020, with
expert discovery concluding on May 22, 2020. The parties have recently focused significant efforts and
resources towards settlement. Plaintiffs have, in fact, reached settlements with most of the Defendants in
the case. However, with respect to Plaintiffs’ claims against the remaining Defendants (Irina Hakimi, KZ
Pharmacy Inc, and Mani Ushyarov, D.O.), the parties need additional time to exchange discovery and
conduct depositions.

Accordingly, we respectfully request that fact discovery be extended to May 31, 2020 and that expert
discovery be extended to September 30, 2020. Counsel for all parties have consented to this request. This is
the first request for an extension of the discovery schedule.

We appreciate the Court’s attention to this matter.

                                                            Respectfully submitted,

                                                            RIVKIN RADLER LLP
                                                            Joshua D. Smith
                                                            Joshua D. Smith


66 South Pearl Street, 11th Floor   25 Main Street                    477 Madison Avenue                   2649 South Road
Albany, NY 12207-1533               Court Plaza North, Suite 501      New York, NY 10022-5843              Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601-7082         T 212.455.9555 F 212.687.9044        T 845.473.8100 F 845.473.8777
                                    T 201.287.2460 F 201.489.0495
